IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SUSAN SETSER, FORMER                NOT FINAL UNTIL TIME EXPIRES TO
WIFE,                               FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-853
v.

SCOTT SETSER, FORMER
HUSBAND,
                                                            Opinion Filed

      Appellee.                                       09/13/16 KMS


_____________________________/

Opinion filed September 13, 2016.

An appeal from the Circuit Court for Duval County.
Elizabeth A. Senterfitt, Judge.

William S. Graessle and Jonathan W. Graessle of William S. Graessle, P.A.,
Jacksonville, for Appellant.

Jonathan J. Luca of Muench & Luca, PLLC, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.